





PICO Holdings, Inc.
Amended and Restated Nonemployee Director Compensation Policy


1.
General



The PICO Holdings, Inc. Amended and Restated Nonemployee Director Compensation
Policy (the “Policy”) is designed to provide for the compensation of each member
of the board of directors (the “Board”) of PICO Holdings, Inc. (the “Company”)
who is a Nonemployee Director (as defined in the PICO Holdings, Inc. 2014 Equity
Incentive Plan (the “EIP”)) (each, a “Nonemployee Director”). The Policy will
become effective on May 3, 2018 and will continue in effect until its
termination by the Board. The Policy will replace and supersede any and all
compensation policies or programs previously established or maintained by the
Company with respect to Nonemployee Directors.


2.
Administration



The Policy will be administered by the Board. The Board will have the sole
discretion and authority to administer, interpret, amend and terminate the
Policy, and the decisions of the Board will in every case be final and binding
on all persons having an interest in the Policy.


3.
Eligibility



Each Nonemployee Director will be eligible to receive the compensation set forth
in the Policy in accordance with the terms of the Policy. Such compensation will
be paid or granted, as applicable, automatically and without further action of
the Board to each Nonemployee Director.


4.
Annual Retainers



(a)General. Subject to Sections 4(b), 4(c) and 4(d), each Nonemployee Director
will be eligible to receive annual retainers (each, an “Annual Retainer”) in the
values set forth in the following table for each calendar year of service as a
member of the Board.


Dollar Value
Per Calendar Year If Paid Fully in Cash
(“Cash Dollar Value”)
Dollar Value
Per Calendar Year If Paid Fully in RSUs
(“RSU Dollar Value”)
$35,000
$43,750



For clarity, an individual will not be eligible to receive any Annual Retainer
set forth in the table above (the “Table”) unless he or she is a Nonemployee
Director on the applicable payment or grant date.


(b)Prorated Annual Retainers for Mid-Year Appointees. Section 4(a) will apply to
any Nonemployee Director who is newly appointed as a member of the Board, in
each case after January 1 of a calendar year (each, a “Mid-Year Appointee”);
provided, however, that with respect to any Annual Retainer for such Mid-Year
Appointee’s first (partial) calendar year of service, “Cash Dollar Value” and
“RSU Dollar Value” will mean, as applicable, (i) the amount set forth in the
Table, multiplied by (ii) a fraction, the numerator of which is the number of
days in the period beginning on (and including) the effective date of such
Mid-Year Appointee’s appointment and ending on (and including) December 31 of
such calendar year and the denominator of which is the total number of days
during such calendar year.


(c)Dollar Value of Annual Retainers. The dollar value of each Annual Retainer
payable to a Nonemployee Director will be determined in accordance with the
following terms.


(i)If a Nonemployee Director makes an election pursuant to Section 4(d) to
receive any portion of an Annual Retainer in the form of cash, the dollar value
of such portion will be equal to (A) the applicable Cash Dollar Value (as set
forth in the Table and adjusted pursuant to Section 4(b), if applicable) or 100%
of any lesser amount elected by such Nonemployee Director pursuant to Section
4(d)(i), as applicable, multiplied by (B) the percentage elected by such
Nonemployee Director (the “Cash Election Percentage”).




1

--------------------------------------------------------------------------------





(ii)If a Nonemployee Director makes an election pursuant to Section 4(d) to
receive any portion of an Annual Retainer in the form of a restricted stock unit
(“RSU”) award, the dollar value of such portion will be equal to (A) the
applicable RSU Dollar Value (as set forth in the Table and adjusted pursuant to
Section 4(b), if applicable) or 125% of any lesser amount elected by such
Nonemployee Director pursuant to Section 4(d)(i), as applicable, multiplied by
(B) the percentage elected by such Nonemployee Director (the “RSU Election
Percentage”).


(d)Election for Annual Retainers.


(i)With respect to any Annual Retainer, each Nonemployee Director may make an
election (A) to receive the full amount of such Annual Retainer (i.e., based on
the applicable Cash Dollar Value and/or RSU Dollar Value (as set forth in the
Table and adjusted pursuant to Section 4(b), if applicable)) or any lesser
amount (including zero) and (B) to receive any portion of such Annual Retainer
in the form of cash or an RSU award.


(ii)With respect to any Annual Retainer for a particular calendar year of
service, any election made pursuant to this Section 4(d) (A) must be made on a
form provided by the Company, (B) must be made on or before December 31 of the
year immediately prior to such calendar year (or such earlier date as required
by the Company); provided, however, that any such election made by a Mid-Year
Appointee who will become a new member of the Board may be made before the
effective date of his or her appointment to the Board, and (C) will be
irrevocable once made.


(iii)If a Nonemployee Director does not make an election pursuant to this
Section 4(d) or fails to submit such an election on a timely basis, such
Nonemployee Director will be deemed to have elected (A) to receive the full
amount of his or her Annual Retainer(s), and (B) to receive his or her Annual
Retainer(s) in the form of cash only.


(e)Terms of Annual Retainers in the Form of Cash.


(i)Subject to Section 4(e)(ii), with respect to any Annual Retainer for a
particular calendar year of service, the portion (if any) of such Annual
Retainer to be paid in the form of cash, as determined in accordance with
Section 4(c)(i), will be paid in substantially equal quarterly installments on
January 1, April 1, July 1 and October 1 of such calendar year, provided that
the Nonemployee Director is in service as a member of the Board on the
applicable payment date.
(ii)With respect to any Annual Retainer for a Mid-Year Appointee’s first
(partial) calendar year of service, the portion (if any) of such Annual Retainer
to be paid in the form of cash will be paid as follows:


(A)     the first installment will be paid on the effective date of such
Mid-Year Appointee’s appointment and the amount of such first installment will
be equal to (x) the total amount of the portion of such Annual Retainer to be
paid in the form of cash, minus (y) an amount equal to the product of (1) 25%
multiplied by (2) the applicable Cash Dollar Value (as set forth in the Table,
without any adjustment pursuant to Section 4(b)) or 100% of any lesser amount
elected by such Mid-Year Appointee pursuant to Section 4(d)(i), as applicable,
multiplied by (3) the Cash Election Percentage multiplied by (4) the number of
quarterly payment dates (i.e., April 1, July 1 and October 1) remaining in such
calendar year after the effective date of such Mid-Year Appointee’s appointment;
and


(B)    any remaining installments will be paid in substantially equal amounts on
April 1 (if such effective date occurs prior to April 1), July 1 (if such
effective date occurs prior to July 1) and October 1 (if such effective date
occurs prior to October 1) of such calendar year, provided that such Mid-Year
Appointee is in service on the applicable payment date.


(f)Terms of Annual Retainers in the Form of RSU Awards. With respect to any
Annual Retainer for a particular calendar year of service, the portion (if any)
of such Annual Retainer to be paid in the form of an RSU award will be subject
to the following terms.


(i)Such award will be granted under the EIP and will be subject to the terms of
the EIP, the applicable award agreement and the Policy.


(ii)Such award will be granted on the first trading day in January of such
calendar year; provided, however, that with respect to any such award for a
Mid-Year Appointee’s first (partial) calendar year of service, such award will
be granted on the effective date of such Mid-Year Appointee’s appointment.


(iii)The number of RSUs subject to such award will be equal to (A) the dollar
value of such portion, as determined in accordance with Section 4(c)(ii),
divided by (B) the average of the daily volume weighted average prices (“VWAP”)
of the Company’s common stock for all of the trading days during the 30 calendar
day period ending on (and including) the last


2

--------------------------------------------------------------------------------





trading day immediately prior to the grant date of such award, rounded down to
the nearest whole share; provided, however, that the number of RSUs subject to
such award, together with any RSUs or shares subject to any other Nonemployee
Director Awards (as defined in the EIP) granted to the Nonemployee Director, may
not exceed the limit set forth in Section 5.5 of the EIP.


(iv)Such award will vest in substantially equal quarterly installments on the
grant date of such award and on April 1, July 1 and October 1 of the calendar
year in which such award is granted; provided, however, that:
(A)    with respect to any such award for a Mid-Year Appointee’s first (partial)
calendar year of service, such award will vest as follows:


(x)    the first installment will vest on the effective date of such Mid-Year
Appointee’s appointment and the number of RSUs in such first installment will be
equal to (1) the total number of RSUs with respect to the portion of such Annual
Retainer to be paid in the form of an RSU award, minus (2) an amount equal to
the product of (I) 25% multiplied by (II) the number of RSUs that would be
subject to the full Annual Retainer (as adjusted if any lesser amount is elected
by such Mid-Year Appointee pursuant to Section 4(d)(i)), without any adjustment
pursuant to Section 4(b), determined as if the award were granted on the
effective date of such Mid-Year Appointee’s appointment, multiplied by (III) the
RSU Election Percentage multiplied by (IV) the number of quarterly vesting dates
(i.e., April 1, July 1 and October 1) remaining in such calendar year after the
effective date of such Mid-Year Appointee’s appointment; and


(y)     any remaining installments will vest in substantially equal amounts on
April 1 (if such effective date occurs prior to April 1), July 1 (if such
effective date occurs prior to July 1) and October 1 (if such effective date
occurs prior to October 1) of such calendar year;


(B)    vesting will be fully accelerated upon a Change in Control (as defined in
the EIP), as set forth in Section 13.2 of the EIP; and


(C)    vesting will cease upon the termination of the Nonemployee Director’s
service as a member of the Board and any RSUs subject to such award that are
unvested on the date of such termination will be forfeited by such Nonemployee
Director on such date.


(v)Except as provided in Section 4(f)(vi), the issuance of any shares pursuant
to such award, to the extent vested, will occur on the date of the Nonemployee
Director’s termination of service as a member of the Board, provided that such
termination constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
subject to Section 6 and the terms of the award agreement.


(vi)Each RSU subject to such award (whether vested or unvested) will be credited
with any cash dividend, stock dividend or other distribution that is paid with
respect to a share of the Company’s common stock. Any such dividend or other
distribution will be credited to such RSU on the same date and in the same form
as such dividend or other distribution is paid to the Company’s shareholders.
Any such dividend or other distribution that is credited to such RSU will be
issued (A) on the date of such crediting if such RSU is vested on such date or
(B) on the date such RSU becomes vested if such RSU is unvested on the date of
such crediting, in each case in the same form paid to the Company’s
shareholders. For clarity, any such dividend or other distribution that is
credited to an unvested RSU will be unvested and will only vest and be issued if
the underlying RSU vests.


5.Expenses


Subject to Section 6, each Nonemployee Director will be eligible for
reimbursement from the Company for all reasonable out-of-pocket expenses
incurred in connection with his or her duties as a Nonemployee Director.


Each Nonemployee Director may consult the chairperson of the Board on a
case-by-case basis with respect to reimbursement for any expenses related to
attending any seminars (including the proposed budget for any such seminar).


6.
Section 409A



The Company intends that any amounts provided under the Policy be exempt from or
comply with the requirements of Section 409A of the Code and the regulations and
rulings issued thereunder (collectively, “Section 409A”), and the Policy will be
so construed. Without limiting the generality of the foregoing and
notwithstanding any other provision of the Policy to the contrary:


(a)If any amount under the Policy (i) constitutes a “deferral of compensation”
within the meaning of Section 409A, (ii) is payable pursuant to an individual’s
“separation from service” within the meaning of Section 409A, and (iii) such
individual


3

--------------------------------------------------------------------------------





is a “specified employee” within the meaning of Section 409A (determined using
the identification methodology selected by the Company from time to time, or if
none, the default methodology) as of the date of such individual’s separation
from service, then except as otherwise permitted by Section 409A, such amount
will be paid to such individual on the date that is six months and one day after
such individual’s separation from service or, if earlier, the date of such
individual’s death following such separation from service.


(b)Each payment made under the Policy will be treated as a separate payment.


(c)To the extent that any taxable reimbursements are provided to any Nonemployee
Director, they will be provided in accordance with Section 409A, including, but
not limited to, the following provisions: (i) the amount of any such expenses
eligible for reimbursement during such individual’s taxable year may not affect
the expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense must be made no later than the last day of
such individual’s taxable year that immediately follows the taxable year in
which the expense was incurred; and (iii) the right to any reimbursement may not
be subject to liquidation or exchange for another benefit.




4